
	
		II
		110th CONGRESS
		1st Session
		S. 2492
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2007
			Mr. Pryor (for himself,
			 Mr. Chambliss, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for improved oversight of and accountability
		  for military housing privatization initiative projects.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Housing Privatization
			 Initiatives Projects Oversight and Accountability Act of
			 2007.
		2.Improved
			 oversight and accountability for military housing privatization initiative
			 projects
			(a)In
			 generalSubchapter IV of chapter 169 of title 10, United States
			 Code, is amended by adding at the end the following new section:
				
					2885.Oversight and
				accountability for privatization projects
						(a)Guaranteed
				maximum price contract and performance schedule
							(1)In
				generalEach military housing privatization initiative project
				shall be carried out under a guaranteed maximum price contract and accompanied
				by a performance schedule.
							(2)TermsEach
				contract under this subsection shall be reviewed by an independent third party
				and certified as reasonable and consistent with local construction prices and
				geographic costs of living standards established by the Department of
				Defense.
							(b)Oversight and
				accountability measuresEach
				Secretary concerned shall prescribe regulations to effectively oversee and
				manage military housing privatization initiative projects under the Secretary's
				jurisdiction in order to maintain project performance and schedule. The
				regulations shall include the following requirements for each privatization
				project:
							(1)Monthly site
				visitsThe chief engineering officer at the local military
				installation shall conduct monthly site visits and provide reports on the
				progress of the privatization project. The reports shall be endorsed by the
				commander at such installation and submitted quarterly to the chief officer for
				installations and environment of the respective military department and the
				Deputy Under Secretary of Defense for Installations and Environment.
							(2)Monthly
				meetingsThe chief engineering officer at the local military
				installation, and, as applicable, the resident construction manager,
				privatization asset manager, bondholder representative, project owner,
				developer, general contractor, and construction consultant for the project
				shall conduct monthly meetings to ensure that the project meets performance and
				schedule requirements and that appropriate operating and ground lease
				agreements are in place and adhered to.
							(3)Notices of
				deficiencyIf a project is 90 days or more behind schedule or
				more than 20 percent over budget, the chief officer for installations and
				environment of the respective military department shall submit a notice of
				deficiency to the Deputy Under Secretary of Defense for Installations and
				Environment, the Secretary concerned, the bondholder representative, and the
				trustee for the project.
							(4)Correction of
				deficiencies
								(A)Cure
				noticeNot later than 15 days after the submittal of a notice of
				deficiency under paragraph (3), the Secretary concerned shall submit to the
				project owner, developer, or general contractor responsible for the project a
				summary of deficiencies, or cure notice, related to the project.
								(B)Official letter
				of noticeIf the project owner, developer, or general contractor
				responsible for the project is unable, within 30 days after receiving a cure
				notice under subparagraph (A), to make progress on the issues outlined in such
				notice, the Secretary concerned shall submit to the project owner, developer,
				or general contractor, the bondholder representative, and the trustee an
				official letter of notice addressing the deficiencies and detailing the
				corrective actions that should be taken to correct the deficiencies.
								(C)Certification
				required to continue certain projectsIf the project owner,
				developer, or general contractor responsible for the privatization project is
				unable, within 60 days after receiving a cure notice under subparagraph (A), to
				make progress on the issues outlined in such notice, the Deputy Under Secretary
				of Defense for Installations and Environment shall certify to the congressional
				defense committees that continuing the project is in the best interest of the
				United States or the project shall be terminated for default.
								(c)Options for
				combining deficient projects with projects of other military
				departmentsBefore terminating a ground lease or foreclosing on a
				military construction privatization project, the Secretary concerned, in
				conjunction with the Deputy Under Secretary of Defense for Installations and
				Environment, shall examine options for combining the project with a planned
				project or projects for which a request for proposal or request for
				qualification is expected to be issued within 180 days by another military
				department.
						(d)Availability of
				sufficient reservesThe Secretary concerned shall ensure that
				sufficient funds are available for the completion of each military housing
				privatization initiative project to provide for the timely completion of the
				project in the event of default, including to provide for the payment of
				subcontractors for the performance of work already accomplished and necessary
				to complete the project.
						(e)Conditional
				release of payments for projects
							(1)Sequestration
				of fundsEach contract or agreement for a military housing
				privatization initiative project shall provide for the sequestration of funds
				to be paid under such contract or agreement into a separate account to be known
				as the project lockbox.
							(2)Release of
				fundsFunds sequestered under paragraph (1) shall not be paid to
				the project owner, developer, or general contractor under the project contract
				or agreement until the Secretary concerned is provided a report signed by the
				project owner, developer, or general contractor, the bondholder representative,
				the trustee, and construction consultant that includes the following:
								(A)A detailed list
				of payments to be made under the contract or agreement.
								(B)The amount of
				each such payment.
								(C)The total amount
				of such payments that have been made to date.
								(D)A comparison
				between—
									(i)the percentage of
				the total capital sources for the project that have been expended; and
									(ii)the percentage
				of work that has been completed on the project.
									(f)Community
				meetings
							(1)In
				generalWhenever a military construction privatization project is
				awarded, the chief officer for installations and environment of the respective
				military department and the commanding officer of the local military
				installation shall hold a meeting with the local community to communicate the
				following information:
								(A)The nature of the
				project.
								(B)Any contractual
				arrangements.
								(C)Potential
				liabilities to local construction management companies and
				subcontractors.
								(2)Publication in
				Federal RegisterThe requirement under paragraph (1) may be met
				by publishing the information described in such paragraph on the Federal
				Business Opportunities (FedBizOpps) Internet website.
							(g)Required
				qualificationsThe Secretary concerned shall certify that the
				project owner, developer, or general contractor that is selected for each
				military housing privatization initiative project has construction experience
				commensurate with that required to complete the project.
						(h)Required
				bonding levels
							(1)In
				generalExcept as provided in paragraph (2), the Secretary
				concerned shall ensure that the project owner, developer, or general contractor
				responsible for a military housing privatization initiative project is fully
				bonded for the project, including by obtaining payment and performance bonds in
				an amount not less than 100 percent of the maximum price allowable under the
				contract or agreement for the overall project and each phase of the
				project.
							(2)Exceptions
								(A)WaiverThe
				Deputy Under Secretary of Defense for Installations and Environment may waive
				the bonding requirement under paragraph (1) to permit a bonding level as low as
				50 percent. Notice of such waiver shall be submitted to the congressional
				defense committees, including the rationale for such lower bonding
				level.
								(B)Alternative
				securitiesThe Secretary concerned may accept in lieu of the full
				bonding required under paragraph (1) an alternative type of security, including
				a corporate guarantee, if the Secretary determines that such security meets or
				exceeds the levels of coverage required under such paragraph. Notice of such
				alternative security shall be submitted to the congressional defense
				committees, including the rationale for accepting such alternative
				security.
								(i)Certifications
				regrading previous bankruptcy declarationsIf a military
				department awards a contract or agreement for a military housing privatization
				initiative project to a project owner, developer, or general contractor that
				has previously declared bankruptcy, the Secretary concerned shall specify in
				the notification to Congress of the project award the extent to which the
				issues related to the previous bankruptcy impact the ability of the project
				owner, developer, or general contractor to complete the project.
						(j)Communication
				regarding poor performanceThe Deputy Under Secretary of Defense
				for Installations and Environment shall prescribe regulations to provide for
				regular and appropriate communication between representatives of the military
				departments and bondholders for military housing privatization initiative
				projects to ensure timely action to address inadequate performance in carrying
				out projects.
						(k)Reporting of
				efforts To select successor in event of defaultIn the event a
				military housing privatization initiative project enters into default, the
				chief officer for installations and environment of the respective military
				department shall submit a report to the congressional defense committees every
				30 days detailing the status of negotiations to award the project to a new
				project owner, developer, or general contractor.
						(l)Effect of
				unsatisfactory performance rating on affiliated entitiesIn the
				event the project owner, developer, or general contractor for a military
				construction project receives an unsatisfactory performance rating due to poor
				performance, each parent, subsidiary, affiliate, or other controlling entity of
				such owner, developer, or contractor shall also receive an unsatisfactory
				performance rating.
						(m)Effect of cure
				notices on contractors and affiliated entities
							(1)In
				generalThe Deputy Under Secretary of Defense for Installations
				and Environment shall keep a record of all plans of action or cure notices
				issued to a project owner, developer, or general contractor under subsection
				(b)(4), including the identity of each parent, subsidiary, affiliate, or other
				controlling entity of such owner, developer, or contractor.
							(2)ConsultationEach
				military department shall consult the records maintained under paragraph (1)
				when reviewing the past performance of owners, developers, and contractors in
				the bidding process for a contract or other agreement for a military housing
				privatization initiative project.
							(n)Annual
				reportsEach Secretary concerned shall submit to the
				congressional defense committees an annual report outlining lessons learned
				from the selection, approval, and implementation of military housing
				privatization initiative projects by the respective military
				department.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
				
					
						2885. Oversight and accountability for
				privatization
				projects.
					
					.
			
